    Case 1:19-cv-00660-MKB-PK Document 180 Filed 05/06/21 Page 1 of 4 PageID #: 1374




(212) 373-3118

(212) 492-0118

lelynch@paulweiss.com




           May 6, 2021




           VIA ECF
           Honorable Margo K. Brodie
           United States District Court
           Eastern District of New York
           225 Cadman Plaza East
           Brooklyn, New York 11201

           Re: Federal Defenders of New York, Inc. v. Federal Bureau of Prisons, et al., No. 19-cv-
           00660 (E.D.N.Y.)

           Dear Judge Brodie:

                           I write to update the Court on the parties’ ongoing efforts to address
           several of the important issues raised in this litigation through mediation.

           I.     Background

                          I have continued to receive call and videoconference data from the parties.
           I continue to be in communication with the Federal Defenders, Inc. (“Plaintiff”) and their
Case 1:19-cv-00660-MKB-PK Document 180 Filed 05/06/21 Page 2 of 4 PageID #: 1375

                                                                                                                 2

     counsel, and the government and representatives of the Metropolitan Detention Center
     (“MDC”) and Metropolitan Correctional Center (“MCC”). 1

                    My communications with the Federal Defenders and the government
     focused on the following topics:

                        1.       The current status of in-person legal visitation at both institutions.

                     2.    The execution of the current protocol for scheduling and placing
     attorney-client phone calls at the MDC and the MCC.

     II.       Telephonic Contact

                     The parties continue to schedule and facilitate legal phone calls under the
     Court Protocol for Attorney Calls and Teleconference Hearings. Pursuant to the
     Protocol, attorney-client calls were scheduled by Federal Defenders for afternoon slots of
     one-half hour each from 12pm to 3pm at the MDC and 1 to 3:30 pm at the MCC. As
     Your Honor is aware, the parties have also made efforts to expand legal call hours
     beyond the times provided in the Protocol. See ECF Nos. 70 & 76.

               A.       MCC

                     According to the information received from the parties, MCC scheduled
     110 calls between April 29 and May 5, 2021. 94 calls were completed, one call was
     attempted, one call was rescheduled by the institution, five calls we are unaware of their
     outcome,2 and nine calls were not completed for unknown reasons. We are working with
     the parties to gather more information about these calls. Additionally, Federal Defenders
     report some technical and scheduling issues this week.

               B.       MDC

                     According to the information received from the parties, MDC scheduled
     188 calls between April 29 and May 5, 2021. 171 calls were completed, two calls were
     attempted, one call was rescheduled as the inmate was on a social visit, two calls were
     cancelled,3 for three calls we are unaware of their outcome,4 and nine calls were not
     completed for unknown reasons. We are working with the parties to gather more
     information about these calls. Federal Defenders report no call requests pending for more
     than 48 hours. Additionally, Federal Defenders report some technical and scheduling
     issues this week.


     1
           I held a joint mediation call with the parties on May 4, 2021.
     2
           We did not receive data from the MCC for Tuesday, May 4, and Wednesday, May 5. These calls were
           reported by the Federal Defenders but their resolution is undetermined.
     3
           Federal Defenders report one of these calls was not cancelled, rather it did not arrive at the scheduled
           time frame.
     4
           We did not receive data from the MDC for Tuesday, May 4, and Wednesday, May 5. These calls were
           reported by the Federal Defenders but their resolution is undetermined.
Case 1:19-cv-00660-MKB-PK Document 180 Filed 05/06/21 Page 3 of 4 PageID #: 1376

                                                                                                          3

     III.      Videoconferencing

               A.       MCC

                   According to the information received from the parties, MCC scheduled
     34 videoconferences between April 29 and May 5, 2021. 32 VTCs were completed, one
     VTC we are unaware of its outcome,5 and one VTC was not completed for an unknown
     reason. We are working with the parties to gather more information on both of these
     VTCs. Additionally, Federal Defenders report some technical and scheduling issues this
     week.

               B.       MDC

                    According to the information received from the parties, MDC scheduled
     48 videoconferences between April 29 and May 5, 2021. 40 were completed as
     scheduled, four VTCs we are unaware of their outcome,6 and four VTCs were not
     completed for unknown reasons. We are working with the parties to gather more
     information about these VTCs. Federal Defenders report that 10 VTC requests were
     pending for more than 48 hours. Additionally, Federal Defenders report some technical
     and scheduling issues this week.

     IV.       3500 Materials

                     At our last status conference we discussed the various points of delay
     related to inmates’ receipt of 3500 material. The government has advised that the EDNY
     Criminal Division will implement the practice of mailing 3500 material directly to
     inmates in the institutions as well as to defense counsel. This practice should eliminate
     the additional time required for defense counsel to receive and transmit 3500 material. I
     will continue to monitor this situation with the parties.

     V.        In Person Visiting

                     The parties have advised that some visiting rooms at the MDC are
     currently in use for court ordered discovery review by some inmates. The government
     advises that other rooms are currently being prepared for this use, which would return full
     visiting room availability. The parties are also discussing the availability of other rooms
     for this use while they await materials on order. I will continue to monitor this issue with
     the parties.




     5
            We did not receive data from the MCC for Tuesday, May 4, and Wednesday, May 5. This VTC was
            reported by the Federal Defenders but its resolution is undetermined.
     6
            We did not receive data from the MDC for Tuesday, May 4, and Wednesday, May 5. These VTCs
            were reported by the Federal Defenders but their resolution is undetermined.
Case 1:19-cv-00660-MKB-PK Document 180 Filed 05/06/21 Page 4 of 4 PageID #: 1377

                                                                          4



                                         Respectfully,


                                              /s/ Loretta E. Lynch
                                         Loretta E. Lynch


     cc:   Sean Hecker, Kaplan, Hecker & Fink
           Seth D. Eichenholtz, U.S. Attorney’s Office (E.D.N.Y.)
           Sean Greene, U.S. Attorney’s Office (E.D.N.Y.)
           Matthew J. Modafferi, U.S. Attorney’s Office (E.D.N.Y.)
           Jeffrey Oestericher, U.S. Attorney’s Office (S.D.N.Y.)
           David Jones, U.S. Attorney’s Office (S.D.N.Y.)
